     Case 1:20-cv-00131-NONE-EPG Document 37 Filed 03/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    EDMOND PAUL PRICE,                                No. 1:20-cv-00131-NONE-EPG (PC)
11                       Plaintiff,
                                                        ORDER TO PARTICIPATE IN SETTLEMENT
12           v.                                         CONFERENCE

13    ALVARADO, et al.,
14                       Defendants.
15

16          On March 18, 2021, Plaintiff Edmond Paul Price, an inmate in a Nevada state prison

17   proceeding in forma pauperis and with limited, appointed counsel in this civil rights action filed

18   pursuant to 42 U.S.C. § 1983, filed a status report. (ECF No. 36). That status report indicated that

19   Plaintiff’s counsel informed defense counsel and ADR Coordinator Sujean Park that Plaintiff was

20   amenable to participating in an early settlement conference.

21          The Court now directs the parties to participate in a settlement conference before a

22   Magistrate Judge. United States v. U.S. Dist. Court for N. Mariana Islands, 694 F.3d 1051, 1057

23   (9th Cir. 2012), as amended (Oct. 16, 2012) (“[A] district court has broad authority to compel

24   participation in [a] mandatory settlement conference.”). Neither side is waiving any claims,

25   defenses, or objections by participating in this settlement conference.

26          Accordingly, IT IS HEREBY ORDERED that:

27          1. The parties shall meet and confer concerning their availability for such a conference

28                and;
                                                       1
     Case 1:20-cv-00131-NONE-EPG Document 37 Filed 03/19/21 Page 2 of 2


 1         2. Within fourteen days, the parties shall contact ADR Coordinator Sujean Park

 2               (spark@caed.uscourts.gov) to schedule the settlement conference.

 3
     IT IS SO ORDERED.
 4

 5      Dated:     March 18, 2021                            /s/
 6                                                    UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      2
